

	

		II

		109th CONGRESS

		1st Session

		S. 875

		IN THE SENATE OF THE UNITED STATES

		

			April 21, 2005

			Mr. Bingaman (for

			 himself, Ms. Snowe,

			 Mr. Lieberman, and

			 Mr. Obama) introduced the following bill;

			 which was read twice and referred to the Committee on Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 and the

		  Employee Retirement Income Security Act of 1974 to increase participation in

		  section 401(k) plans through automatic contribution trusts, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Save More for Retirement Act of

			 2005.

		2.Increasing

			 participation in cash or deferred plans through automatic contribution

			 arrangements

			(a)In

			 generalSection 401(k) of the Internal Revenue Code of 1986

			 (relating to cash or deferred arrangement) is amended by adding at the end the

			 following new paragraph:

				

					(13)Nondiscrimination

				requirements for automatic contribution trusts

						(A)In

				generalA cash or deferred arrangement shall be treated as

				meeting the requirements of paragraph (3)(A)(ii) if such arrangement

				constitutes an automatic contribution trust.

						(B)Automatic

				contribution trust

							(i)In

				generalFor purposes of this paragraph, the term automatic

				contribution trust means an arrangement—

								(I)except as

				provided in clauses (ii) and (iii), under which each employee eligible to

				participate in the arrangement is treated as having elected to have the

				employer make elective contributions in an amount equal to the applicable

				percentage of the employee's compensation, and

								(II)which meets the

				requirements of subparagraphs (C), (D), (E), and (F).

								(ii)Exception for

				existing employeesIn the case of any employee—

								(I)who was eligible

				to participate in the arrangement (or a predecessor arrangement) immediately

				before the first date on which the arrangement is an automatic contribution

				trust, and

								(II)whose rate of

				contribution immediately before such first date was less than the applicable

				percentage for the employee,

								clause (i)(I)

				shall not apply to such employee until the date which is 1 year after such

				first date (or such earlier date as the employee may elect).(iii)Election

				outEach employee eligible to participate in the arrangement may

				specifically elect not to have contributions made under clause (i), and such

				clause shall cease to apply to compensation paid on or after the effective date

				of the election.

							(iv)Applicable

				percentageFor purposes of this subparagraph—

								(I)In

				generalThe term applicable percentage means, with

				respect to any employee, the percentage (not less than 3 percent) determined

				under the arrangement.

								(II)Increase in

				percentageIn the case of the second plan year beginning after

				the first date on which the election under clause (i)(I) is in effect with

				respect to the employee and any succeeding plan year, the applicable percentage

				shall be a percentage (not greater than 10 percent or such higher percentage

				specified by the plan) equal to the sum of the applicable percentage for the

				employee as of the close of the preceding plan year plus 1 percentage point (or

				such higher percentage specified by the plan). A plan may elect to provide

				that, in lieu of any increase under the preceding sentence, the increase in the

				applicable percentage required under this subclause shall occur after each

				increase in compensation an employee receives on or after the first day of such

				second plan year and that the applicable percentage after each such increase in

				compensation shall be equal to the applicable percentage for the employee

				immediately before such increase in compensation plus 1 percentage point (or

				such higher percentage specified by the plan).

								(C)Matching or

				nonelective contributions

							(i)In

				generalThe requirements of this subparagraph are met if, under

				the arrangement, the employer—

								(I)makes matching

				contributions on behalf of each employee who is not a highly compensated

				employee in an amount equal to 50 percent of the elective contributions of the

				employee to the extent such elective contributions do not exceed 7 percent of

				compensation; or

								(II)is required,

				without regard to whether the employee makes an elective contribution or

				employee contribution, to make a contribution to a defined contribution plan on

				behalf of each employee who is not a highly compensated employee and who is

				eligible to participate in the arrangement in an amount equal to at least 3

				percent of the employee’s compensation,

								The rules of

				clauses (ii) and (iii) of paragraph (12)(B) shall apply for purposes of

				subclause (I). The rules of paragraph (12)(E)(ii) shall apply for purposes of

				subclauses (I) and (II).(ii)Other

				plansAn arrangement shall be treated as meeting the requirements

				under clause (i) if any other plan maintained by the employer meets such

				requirements with respect to employees eligible under the arrangement.

							(D)Notice

				requirements

							(i)In

				generalThe requirements of this subparagraph are met if the

				requirements of clauses (ii) and (iii) are met.

							(ii)Reasonable

				period to make electionThe requirements of this clause are met

				if each employee to whom subparagraph (B)(i) applies—

								(I)receives a notice

				explaining the employee’s right under the arrangement to elect not to have

				elective contributions made on the employee’s behalf, and how contributions

				made under the arrangement will be invested in the absence of any investment

				election by the employee, and

								(II)has a reasonable

				period of time after receipt of such notice and before the first elective

				contribution is made to make such election.

								(iii)Annual notice

				of rights and obligationsThe requirements of this clause are met

				if each employee eligible to participate in the arrangement is, within a

				reasonable period before any year (or if the plan elects to change the

				applicable percentage after any increase in compensation, before the increase),

				given notice of the employee’s rights and obligations under the

				arrangement.

							The

				requirements of clauses (i) and (ii) of paragraph (12)(D) shall be met with

				respect to the notices described in clauses (ii) and (iii) of this

				subparagraph.(E)Participation,

				withdrawal, and vesting requirementsThe requirements of this

				subparagraph are met if—

							(i)the arrangement

				requires that each employee eligible to participate in the arrangement

				(determined without regard to any minimum service requirement otherwise

				applicable under section 410(a) or the plan) commences participation in the

				arrangement no later than the 1st day of the 1st calendar quarter following the

				date on which employee first becomes so eligible,

							(ii)the withdrawal

				requirements of paragraph (2)(B) are met with respect to all employer

				contributions (including matching and elective contributions) taken into

				account in determining whether the arrangement meets the requirements of

				subparagraph (C), and

							(iii)the arrangement

				requires that an employee's right to the accrued benefit derived from employer

				contributions described in clause (ii) (other than elective contributions) is

				nonforfeitable after the employee has completed—

								(I)at least 1 year

				of service, or

								(II)in the case of

				an employee who is eligible to participate in the arrangement as of the first

				day on which the employee begins employment with the employer maintaining the

				arrangement, at least 2 years of service.

								(F)Certain

				withdrawals must be allowed

							(i)In

				generalNotwithstanding any other provision of this subsection,

				the requirements of this subparagraph are met if the arrangement allows

				employees to elect to withdraw elective contributions described in subparagraph

				(B)(i) (and earnings attributable thereto) from the cash or deferred

				arrangement in accordance with the provisions of this subparagraph.

							(ii)Time for

				making electionClause (i) shall not apply to an election by an

				employee unless the election is made no later than the close of the latest of

				the following payroll periods occurring after the first payroll period to which

				the automatic enrollment system applies to the employee:

								(I)The payroll

				period in which the aggregate elective contributions made under subparagraph

				(B)(i) first exceed $500.

								(II)The second

				payroll period following such first payroll period.

								(III)The first

				payroll period which begins at least one month after the close of the first

				payroll period to which the automatic enrollment system applies.

								(iii)Amount of

				distributionClause (i) shall not apply to any election by an

				employee unless the amount of any distribution by reason of the election is

				equal to the amount of elective contributions made with respect to the first

				payroll period to which the automatic enrollment system applies to the employee

				and any succeeding payroll period beginning before the effective date of the

				election (and earnings attributable thereto).

							(iv)Treatment of

				distributionIn the case of any distribution to an employee

				pursuant to an election under clause (i)—

								(I)the amount of

				such distribution shall be includible in the gross income of the employee for

				the taxable year of the employee in which the distribution is made, and

								(II)no tax shall be

				imposed under section 72(t) with respect to the distribution.

								(v)Employer

				matching contributionsIn the case of any distribution to an

				employee by reason of an election under clause (i), employer matching

				contributions shall be forfeited or subject to such other treatment as the

				Secretary may prescribe.

							

			(b)Matching

			 contributionsSection 401(m) of the Internal Revenue Code of 1986

			 (relating to nondiscrimination test for matching contributions and employee

			 contributions) is amended by redesignating paragraph (12) as paragraph (13) and

			 by inserting after paragraph (11) the following new paragraph:

				

					(12)Alternate

				method for automatic contribution trustsA defined contribution

				plan shall be treated as meeting the requirements of paragraph (2) with respect

				to matching contributions if the plan—

						(A)meets the

				contribution requirements of subparagraphs (B)(i) and (C) of subsection

				(k)(13);

						(B)meets the notice

				requirements of subparagraph (D) of subsection (k)(13); and

						(C)meets the

				requirements of paragraph (11)(B) (ii) and

				(iii).

						.

			(c)Exclusion from

			 definition of top-Heavy plans

				(1)Elective

			 contribution ruleClause (i) of section 416(g)(4)(H) of the

			 Internal Revenue Code of 1986 is amended by inserting or

			 401(k)(13) after section 401(k)(12).

				(2)Matching

			 contribution ruleClause (ii) of section 416(g)(4)(H) of such

			 Code is amended by inserting or 401(m)(12) after section

			 401(m)(11).

				(d)Definition of

			 compensation

				(1)Base pay or

			 rate of payThe Secretary of the Treasury shall, no later than

			 December 31, 2006, modify Treasury Regulation section 1.414(s)–1(d)(3) to

			 facilitate the use of the safe harbors in sections 401(k)(12), 401(k)(13),

			 401(m)(11), and 401(m)(12) of the Internal Revenue Code of 1986, and in

			 Treasury Regulation section 1.401(a)(4)–3(b), by plans that use base pay or

			 rate of pay in determining contributions or benefits. Such modifications shall

			 include increased flexibility in satisfying section 414(s) of such Code in any

			 case where the amount of overtime compensation payable in a year can vary

			 significantly.

				(2)Application of

			 requirements to separate payroll periodsNot later than December

			 31, 2006, the Secretary of the Treasury shall issue rules under subparagraphs

			 (B)(i) and (C)(i) of section 401(k)(13) of such Code and under clause (i) of

			 section 401(m)(12)(A) of such Code that, effective for plan years beginning

			 after December 31, 2006, permit such requirements to be applied separately to

			 separate payroll periods based on rules similar to the rules described in

			 Treasury Regulation sections 1.401(k)–3(c)(5)(ii) and 1.401(m)–3(d)(4).

				(e)Section

			 403(b) contractsParagraph (11)

			 of section 401(m) of the Internal Revenue Code of 1986 is amended by adding at

			 the end the following:

				

					(C)Section

				403(b) contractsAn annuity

				contract under section 403(b) shall be treated as meeting the requirements of

				paragraph (2) with respect to matching contributions if such contract meets

				requirements similar to the requirements under subparagraph

				(A).

					.

			(f)Preemption of

			 conflicting State regulationSection 514 of the Employee

			 Retirement Income Security of 1974 (29 U.S.C. 1144) is amended by inserting at

			 the end the following new subsection:

				

					(e)Automatic

				contribution arrangements

						(1)In

				generalNotwithstanding any other provision of this section, any

				law of a State shall be superseded if it would directly or indirectly prohibit

				or restrict the inclusion in any plan of an eligible automatic contribution

				arrangement.

						(2)Eligible

				automatic contribution arrangementFor purposes of this

				subsection, the term eligible automatic contribution arrangement

				means an arrangement—

							(A)under which a

				participant may elect to have the employer make payments as contributions under

				the plan on behalf of the participant, or to the participant directly in

				cash,

							(B)under which the

				participant is treated as having elected to have the employer make such

				contributions in an amount equal to a uniform percentage of compensation

				provided under the plan until the participant specifically elects not to have

				such contributions made (or specifically elects to have such contributions made

				at a different percentage),

							(C)under which

				contributions described in subparagraph (B) are invested in accordance with

				regulations prescribed by the Secretary under section 404(c)(4), and

							(D)which meets the

				requirements of paragraph (3).

							(3)Notice

				requirements

							(A)In

				generalThe administrator of an individual account plan shall,

				within a reasonable period before each plan year, give to each employee to whom

				an arrangement described in paragraph (2) applies for such plan year notice of

				the employee's rights and obligations under the arrangement which—

								(i)is sufficiently

				accurate and comprehensive to apprise the employee of such rights and

				obligations, and

								(ii)is written in a

				manner calculated to be understood by the average employee to whom the

				arrangement applies.

								(B)Time and form

				of noticeA notice shall not be treated as meeting the

				requirements of subparagraph (A) with respect to an employee unless—

								(i)the notice

				includes a notice explaining the employee's right under the arrangement to

				elect not to have elective contributions made on the employee's behalf (or to

				elect to have such contributions made at a different percentage),

								(ii)the employee has

				a reasonable period of time after receipt of the notice described in clause (i)

				and before the first elective contribution is made to make such election,

				and

								(iii)the notice

				explains how contributions made under the arrangement will be invested in the

				absence of any investment election by the

				employee.

								.

			(g)Effective

			 date

				(1)In

			 generalExcept as provided by paragraph (2), the amendments made

			 by this section shall apply to plan years beginning after December 31,

			 2005.

				(2)Section

			 403(b) contractsThe amendments

			 made by subsection (e) shall apply to years ending after the date of the

			 enactment of this Act.

				3.Treatment of

			 investment of assets by plan where participant fails to exercise investment

			 election

			(a)In

			 generalSection 404(c) of the Employee Retirement Income Security

			 Act of 1974 (29 U.S.C. 1104(c)) is amended by adding at the end the following

			 new paragraph:

				

					(4)Default

				investment arrangements

						(A)In

				generalFor purposes of paragraph (1), a participant in an

				individual account plan meeting the notice requirements of subparagraph (B)

				shall be treated as exercising control over the assets in the account with

				respect to the amount of contributions and earnings which, in the absence of an

				investment election by the participant, are invested by the plan in accordance

				with regulations prescribed by the Secretary. The regulations under this

				subparagraph shall provide guidance on the appropriateness of designating

				default investments that include a mix of asset classes consistent with

				long-term capital appreciation.

						(B)Notice

				requirements

							(i)In

				generalThe requirements of this subparagraph are met if each

				participant—

								(I)receives, within

				a reasonable period of time before each plan year, a notice explaining the

				employee’s right under the plan to designate how contributions and earnings

				will be invested and explaining how, in the absence of any investment election

				by the participant, such contributions and earnings will be invested,

				and

								(II)has a reasonable

				period of time after receipt of such notice and before the beginning of the

				plan year to make such designation.

								(ii)Form of

				noticeThe requirements of clauses (i) and (ii) of section

				401(k)(12)(D) of the Internal Revenue Code of 1986 shall be met with respect to

				the notices described in this

				subparagraph.

							.

			(b)Effective

			 date

				(1)In

			 generalThe amendments made by this section shall apply to plan

			 years beginning after December 31, 2005.

				(2)RegulationsFinal

			 regulations under section 404(c)(4)(A) of the Employee Retirement Income

			 Security Act of 1974 (as added by this section) shall be issued no later than 6

			 months after the date of the enactment of this Act.

				

